Title: To Alexander Hamilton from Caleb Swan, 5 June 1800
From: Swan, Caleb
To: Hamilton, Alexander

Philadelphia June 5, 1800
Sir. 
I informed you in a letter dated the 21st ultimo that I expected to be able to report to you on the 31st. that all my part of the pending business would be completed and it was completed on that day, with the exception of the 10th Regt. whose paymaster was detained and did not Reach this place until the 3d instant. The rolls of that Regiment are now under examination and the paymaster will be able to meet his Regiment at Little York with the full amount of all the arrearages about the 10th of this month.
The following balances of Recruiting money remain in the hands of the several regimental Paymasters, to be accounted for by them. It will probably enable them to meet all objects of incidental expenditure and leave a surplus.







6th
Regiment
Lt Carleton Walker
P m
2380.


7th
"
Lt Calvin Morgan
"
3.087.


8th 
"
Lt Lemuel Bent
"
2.380


9th 
"
Lt Ninian Pinckney
"
1.953.


10th 
"
Lt Samuel R. Franklin
"
236.


11th 
"
Lt John G. MacWhorter
"
784


12th
"
Lt James Smith
"
595


13th 
"
Lt Trueman Moseley
"
3.288.


14th 
"
Lt Robert Duncan
"
2.163.


15th 
"
Lt William Swan
"
5.173.


16th 
"
Lt Samuel Parker (none)

      





Dollars
22.039.


In the present unsettled state of things I believe it will be best for me to address myself to you only, on the subject, of Continuing Captain Vance as deputy on the frontiers. The deputy paymasters, as a matter of course fall with the 12 Regiments, but the law which authorises their appointment expressly says they are to account to me for the monies advanced to them. This would require some considerable time, and is a business of importance to the public. By the regulations between the treasury and war departments, I am also charged with the settlement of all the recruiting accounts. The disbursements for this service have been large, and there is a necessity that the accounts should be settled, as early as possible, on account of the great number of officers concerned in it.
I take the liberty to suggest that you will be pleased to consider the matter, and should it be proper, that you will before your authority as commander in chief ceases (a period I very much regret) make an order on the subject founded on the 15th section of the act of the 3d March 1799. that will enable me to discharge the several duties assigned to me here, and in the mean time authorise the Continuance of Capt Vance as deputy on the frontiers.
Mr. McHenry has left it in charge with his successor to direct that I have my cash account settled up in the accountants office. The comparative state of my debits and credits on the books of the accountant is alarming. I have made it a point to write to the accountant once a year for some years past urging an examination and settlement of my accounts. But it appeard in february 1798. that I had not a credit for upwards of 400.000 dollars—for a great part of this enormous sum my vouchers had been duly and regularly deposited in his office for six years.
Rotation in office—accidents by fire water or vermin to these vouchers, seriously demands an attention to them. They are a continual source of anxiety to my mind, and my reputation as well as interest require that they be speedily taken up. I have reason to beleive that the difference now between my debits & credits, exceeds a million.
I have the honor to be   with the greatest respect   Sir   Your most obedt Humble Servt.

C. Swan Pmg
General Alexander Hamilton


